Barclay, P. J.
— Plaintiff seeks by this action to' establish as a mechanics lien an account for the sum of $3,096.56 against the Robberson Avenue Railway Company. The account is for a variety of items for the construction of a viaduct or bridge across the valley of Wilson’s Creek, in Springfield, Missouri. The viaduct is a part of the railway company’s line. The other defendants are the Mississippi Yalley Trust Company and the Fourth National Bank. It is alleged that they have some interest in the property subordinate to the *231lien claim, but there will be no need to again mention them specially.
The defense is planted on several grounds. The right of plaintiff to a general judgment is not now seriously challenged, though it was put in issue at first by a general denial in the answer. We shall confine the statement of facts and the discussion of the governing rules of law to the field comprehended by the question whether or not plaintiff is entitled to a judgment sustaining his lien. That is the only question to which counsel address themselves in this court. It seems'convenient to state the facts applicable to each of the points of objection to the circuit judgment along with the ruling upon them.
1. Counsel for the railway company insists that street railroads are not within the intent of the law giving a lien upon the “roadbed, station houses, depots, bridges, rolling stock, real estate and improvements” of “any railroad company” for which work or .labor is done as defined by the statute (R. S. 1889, sec. 6741). Undoubtedly, much of the language of that law is applicable to railroads operated by steam. Those were the roads to which the act was- chiefly designed to apply. .But the general terms of the law are also susceptible of application to street railroads, and we find nothing in any part of the enactment to indicate that such application is not intended. When we bring into view the various statutes affording liens for materials or labor furnished for the improvement of land, and consider the broad objects sought by such legislation, it seems clear that street railroads were not intended to be exempt from liability to respond to such lien claims in a proper case. Laws of this nature should receive a fair and rational interpretation, and full effect be given to the remedial purpose that constitutes their spirit. Rutherforth’s Institutes [2 Am. Ed.], p. 421.
*232On this branch of the case we agree with the views given in the learned opinion of our brother Bakewell in the case of St. Louis Bolt & Iron Co. v. Donahoe (1876) 3 Mo. App. 559, and deem unnecessary any further discussion of the subject now.
2. Another defense is raised on the facts (set up in the answer) that the railroad had been already sold on execution under a lien judgment in favor of Mr. Everett; that' plaintiff had applied in that case to participate in the proceeds of the sale. It is hence argued that plaintiff can not maintain this action for a lien. The Everett suit was brought before that of plaintiff, but the present action was pending before Everett obtained his judgment of lien. That judgment was entered several months before plaintiff’s judgment in this case. No action has yet been taken on the application of this plaintiff to be allowed to participate in the proceeds of the Everett execution sale. We are not now called upon to decide' as to the mode of distributing proceeds of any sales under the provisions of section 6756, Revised Statutes 1889. The question before us simply is whether or not the fact of a prior judgment and sale, in favor of a different lien creditor, is a bar to plaintiff’s right to have a judgment of lien entered against the same property. Our answer to that question is in the negative.
3. It is next contended that the lien is void because the dates of the various items of plaintiff’s account are not sufficiently given under section 6743 of the railroad lien act. The lien account gives with great particularity a list of the various items of material and labor that are charged for. As to the time when the same were furnished, the plaintiff’s statement for a lien (accompanying the list of. items furnished) is as follows:
“That the work of fitting, putting to'gether and painting the steel for the trusses was done in the shop *233of said Koken Iron Works, in the City of St. Louis, and consisted of 102 days of labor, and was begun on or about April 11, 1892, and was finished on or about the 15th day of July, 1892; that the anchor bolts for supports of all the spans were shipped May 15, 1892, and delivered and furnished to said Robberson Avenue Railway Company, in the City of Springfield aforesaid, on or about May 9, 1892, and that the trusses were shipped on or about August 25 and August 27, 1892, and delivered and furnished, at Robberson Avenue and Peach alley, near Water street and Phelps streets,- in said city of Springfield, on or about September 22, 1892, excepting a small portion thereof which was shipped November 22, 1892, and delivered, and furnished at said places in Springfield, on or about November 26, 1892; that the stairs and landings were shipped January 10,1893, and delivered and furnished at said places in Springfield aforesaid on or about January 14, 1893; that the work of erecting said viaduct and its appurtenances as aforesaid consumed six hundred and forty-five (645) days’ labor, and was begun at the places aforesaid in Springfield on November 22, 1892, and continued to January 19,1893, when the work was interrupted by reason of the fact that the southern abutment of said viaduct had not been completed by the said Robber-son Avenue Railway Company; that on June 15, 1893, the work of erecting the last span of said viaduct was begun, and finished on June 24, 1893; that the stairs have not yet been erected, although the material therefor is at said place, because no foundations have been furnished by said Robberson Avenue Railway Company, which foundations are necessary to such erection, and which said Robberson Avenue Railway Company agreed to furnish; that said work was done and materials were furnished, under contract,” etc.
*234We consider the foregoing a sufficient statement of the dates when the work was done and the materials were supplied.
These statutes should have a reasonable construction. In deciding on the sufficiency of a lien claim* the nature of the work in question must be kept in view, as well as the purpose for which the lien account is required. A circumstantial recital of the history of the work in a particular case is quite as satisfactory a mode of informing the defendant of the extent and nature of the claim for a lien as an account with a date affixed to each item would be where the lien demand permitted an exhibit of its facts in the latter form.
We hold the lien to be established, and direct that the judgment be affirmed.
Maceaelane, Robinson and Beace, JJ., unite with me in this opinion.